DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

 Claims 1, 10, 22, 23 and 30 are amended.  
Claims 1-18, 20, 22-32 and 34-38 are currently pending consideration.


Response to Arguments
Applicant's arguments with respect to claims 1-18, 20, 22-32 and 34-38 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 14, 15, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-18, and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1) in further view of Koc et al. (US 2017/0111956) hereby referred to as Koc956.

4.   Regarding claim 1, Miao teaches a method of wireless communication at a base station (Paragraphs [0022], [0023], [0080] and [0125]), the method comprising:
determining a configuration for a plurality of DRX groups for communicating with a user equipment (UE) (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE).
Miao does not explicitly disclose configuring the UE with a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; and configuring the UE with the second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells.
Deenoo teaches configuring the UE with a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; and configuring the UE with the second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide configuring the UE with a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; and configuring the UE with the second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells as taught by Deenoo in the system of Miao for configuring the UE with multiple DRX groups see Paragraph [0124] of Deenoo.
Miao in view of Deenoo does not explicitly disclose wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling.
Koc956 teaches wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling (claim 18 RRC message for dually-connected UE; one or more DRX parameters identified in an information element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling as taught by Koc956 in the system of Miao in view of Deenoo for DRX alignment techniques for dual-connectivity architectures see abstract of Koc956.

5.    Regarding claim 23, Miao teaches a method of wireless communication at a User Equipment (UE), comprising: 
receiving a configuration of a first and second group (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE ).
	Miao does not explicitly disclose a first DRX configuration indicating a first DRX group of a plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group for a second set of serving cells and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells.
	Deenoo teaches a first DRX configuration indicating a first DRX group of a plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells); and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells (Paragraph [0092] separate or common DRX configurations; enter DRX).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first DRX configuration indicating a first DRX group of a plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group for a second set of serving cells and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells as taught by Deenoo in the system of Miao for configuring the UE with multiple DRX groups see Paragraph [0124] of Deenoo.
Miao in view of Deenoo does not explicitly disclose wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling.
Koc956 teaches wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling (claim 18 RRC message for dually-connected UE; one or more DRX parameters identified in an information element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling as taught by Koc956 in the system of Miao in view of Deenoo for DRX alignment techniques for dual-connectivity architectures see abstract of Koc956.

6. Regarding claim 30, Miao teaches an apparatus for wireless communication (Figure 19), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a configuration of a first and second group (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE).
	Miao does not explicitly disclose a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells.
	Deenoo a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells); and enter a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells (Paragraph [0092] separate or common DRX configurations; enter DRX).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; a second DRX configuration indicating a second DRX group of the plurality of DRX groups for a second set of serving cells and enter a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells as taught by Deenoo in the system of Miao for configuring the UE with multiple DRX groups see Paragraph [0124] of Deenoo.
Miao in view of Deenoo does not explicitly disclose wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling.
Koc956 teaches wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling (claim 18 RRC message for dually-connected UE; one or more DRX parameters identified in an information element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling as taught by Koc956 in the system of Miao in view of Deenoo for DRX alignment techniques for dual-connectivity architectures see abstract of Koc956.

7. Regarding claims 2 and 28, Miao in view of Deenoo in further view of Koc956 teaches further comprising:
transmitting a wakeup signal (WUS) to the UE, wherein the WUS is transmitted before a DRX on duration of any of the plurality of DRX groups such that the WUS provides an indication for the serving cells in a desired DRX group to enter a power active state (Miao Paragraphs [0080], [0125], [0158], [0182] and [0183] wakeup command to the UE; activate serving cells).

8.    Regarding claims 3 and 29, Miao in view of Deenoo in further view of Koc956 teaches wherein each of the plurality of DRX groups is associated with a unique WUS (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner).

9.    Regarding claim 4, Miao in view of Deenoo in further view of Koc956 teaches further comprising configuring the UE with a single WUS, wherein the single WUS comprises a bitmap indicating which of the plurality of DRX groups is to be activated (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner).

10.    Regarding claim 5, Miao in view of Deenoo in further view of Koc956 teaches wherein the WUS causes the UE to change serving cells into a DRX group associated with the WUS to enter the power active state (Miao Paragraph [0157] to [0160] modify a serving cell in a group).

11.    Regarding claim 6, Miao in view of Deenoo in further view Koc956 teaches, wherein each of the plurality of DRX groups operate in accordance with their respective DRX configurations until a time after an associated WUS is transmitted to the UE (Deenoo Paragraph [0092], [0107], [0125] different DRX configuration; recompute DRX parameters when a cell is activated or deactivated).

12.    Regarding claim 7, Miao in view of Deenoo in further view of Koc956 teaches wherein the first set of serving cells comprise a primary cell (PCell) and the second set of serving cells comprise a secondary cell (SCell) (Deenoo Paragraph [0101]).

13.    Regarding claims 8 and 31, Miao in view of Deenoo in further view Koc956 teaches wherein the first set of serving cells communicate with the UE using a first frequency range and the second set of serving cells communicate with the UE using a second frequency range (Deenoo Figures 10 and 16 Paragraph [0124] to [0127] frequency of operation of cell).

14. Regarding claims 9 and 32, Miao in view of Deenoo in further view of Koc956 teaches wherein the first frequency range comprises a sub-6 GHZ frequency range and the second frequency range comprises a millimeter Wave (mmW) frequency range (Deenoo Figures 10 and 16 Paragraph [0124] to [0127] LTE and mmW).

15. Regarding claims 10 and 24, Miao in view of Deenoo in further view of Koc956 teaches further comprising signaling DRX parameters for each of the plurality of DRX groups to the UE (Deenoo Paragraph [0092] RRC signaling with common or separate DRX configurations).

16. Regarding claims 11 and 25, Miao in view of Deenoo in further view Koc956 teaches, wherein the DRX parameters are signaled in RRC signaling the IE indicating the plurality of DRX groups and respective DRX parameters (Deenoo Paragraph [0092], [0107], [0112] RRC signaling with common or separate DRX configurations; DRX parameters; Koc956 claim 18).

17. Regarding claims 12 and 26, Miao in view of Deenoo in further view of Koc956 teaches, wherein the UE is configured with a first DRX configuration by indicating an index of the first DRX group from among the plurality of DRX groups (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups).

18. Regarding claim 13, Miao in view of Deenoo in further view of Koc956 teaches, wherein the index of the first DRX group is comprised in an Information Element (IE) in a serving cell configuration for the first set of serving cells (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; mapping table; index numbers of cell groups; Koc956 claim 18).

19. Regarding claims 16 and 27, Miao in view of Deenoo in further view of Koc956 teaches, further comprising: transmitting a signal in one of the first set of serving cells to the UE, wherein the signal provides an indication for the UE to change a power off-state of serving cells in the second DRX group to a power on-state (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups).

20. Regarding claim 17, Miao in view of Deenoo in further view of Koc956 teaches, wherein the signal comprises the index of the second DRX group to be activated (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups Deenoo Paragraph [0080]).

21. Regarding claim 18, Miao in view of Deenoo in further view of Koc956 teaches, wherein the signal comprises at least one of a cross carrier downlink control information (DCI) or a medium access control-control element (MAC-CE) (Miao Figure 13 DCI; Deenoo Paragraph [0080]).

22. Regarding claim 22, Miao teaches an apparatus for wireless communication (Figures 19, Paragraphs [0022], [0023], [0080] and [0125]), comprising: a memory; and
at least one processor coupled to the memory and configured to:
determine a configuration of a plurality of discontinuous reception (DRX) groups for communicating with a user equipment (UE) (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE).
Miao does not explicitly disclose configure the UE with a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; and configure the UE with a second DRX configuration of a second DRX group of the plurality of DRX groups for a second set of serving cells.
Deenoo teaches configure the UE with a first DRX configuration indicating a first DRX group of the plurality of DRX groups for a first set of serving cells; and configure the UE with a second DRX configuration of a second DRX group of the plurality of DRX groups for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide configure the UE with a first DRX configuration indicating a first DRX group  of the plurality of DRX groups for a first set of serving cells; and configure the UE with a second DRX configuration of a second DRX group of the plurality of DRX groups for a second set of serving cells as taught by Deenoo in the system of Miao for configuring the UE with multiple DRX groups see Paragraph [0124] of Deenoo.
Miao in view of Deenoo does not explicitly disclose wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling.
Koc956 teaches wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling (claim 18 RRC message for dually-connected UE; one or more DRX parameters identified in an information element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the UE is configured with DRX parameters associated with the second DRX configuration from among DRX parameters included in the first DRX configuration and the second DRX configuration by indicating an index of the second DRX group in an information element (IE) sent via radio resource control (RRC) signaling as taught by Koc956 in the system of Miao in view of Deenoo for DRX alignment techniques for dual-connectivity architectures see abstract of Koc956.

Claims 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1) in further view of Koc et al. (US 2017/0111956) hereby referred to as Koc956 in further view of Xi et al. (US 2011/0170420 A1).

23. Regarding claims 20 and 34, Miao in view of Deenoo in view of Koc956 does not explicitly disclose wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration.
Xi teaches wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration (Xi, Paragraph [0140] one DRX cycle is a factor of another DRX cycle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration as taught by Xi in the system of Miao in view of Deenoo in view of Koc956 for multi-tier DRX see Paragraph [0140] of Xi.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1) in further view of Koc et al. (US 2017/0111956) hereby referred to as Koc956 in further view of Latheef et al. (US 2017/0339744 A1).

24. Regarding claim 37, Miao in view of Deenoo in view of Koc956 does not explicitly disclose wherein a first on-state of the first DRX configuration is aligned with a second on-state of the second DRX configuration.
Latheef teaches wherein a first on-state of the first DRX configuration is aligned with a second on-state of the second DRX configuration (Paragraph [0057] transition from DRX OFF to DRX on aligns with each other).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a first on-state of the first DRX configuration is aligned with a second on-state of the second DRX configuration as taught by Latheef in the system of Miao in view of Deenoo in view of Koc956 for no increased power consumption see Paragraph [0057] of Latheef.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1) in further view of Koc et al. (US 2017/0111956) hereby referred to as Koc956 in further view of Zhang et al. (US 2020/0245395 A1).

25. Regarding claim 38, Miao in view of Deenoo in view of Koc956 does not explicitly disclose wherein each of the first DRX configuration and the second DRX configuration comprises a first set of DRX parameters that is commonly configured between the first DRX group and the second DRX group and a second set of DRX parameters that is configured differently between the first DRX group and the second DRX group.
Zhang teaches wherein each of the first DRX configuration and the second DRX configuration comprises a first set of DRX parameters that is commonly configured between the first DRX group and the second DRX group and a second set of DRX parameters that is configured differently between the first DRX group and the second DRX group (Zhang Paragraph [0163] two DRX configurations; monitoring group common or monitoring UE specific).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein each of the first DRX configuration and the second DRX configuration comprises a first set of DRX parameters that is commonly configured between the first DRX group and the second DRX group and a second set of DRX parameters that is configured differently between the first DRX group and the second DRX group as taught by Zhang in the system of Miao in view of Deenoo in view of Koc956 for enhanced connected mode DRX procedures for NR see abstract of Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rahman et al. (US 2016/0081020 A1)
Rune et al. (US 2016/0073447 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/           Primary Examiner, Art Unit 2466